305 Broadway, 7th Floor
New York, NY 10007

Tel (212) 257-1900

Fax (646) 808-0966
www.taylorcohenllp.com

  

May 26, 207" 80 oonpp en

By ECF and Fax The sentencing is adjourned from

June 8 2024 toJ
uly 20, 2021
The Honorable George B. Daniels at 10:00 a.m.

  

United States District Court Judge MA y Z Z 7174 J & DQ, uf f
Daniel Patrick Moynihan United States Courthouse we ; k4 D.

500 Pearl Street BON, tare ee

New York, NY 10007 NEOTEL

Re: United States v. Eddie Mayo, 19 CR 176-02 (GBD) — Request to Adjourn Sentencing
Your Honor:

I represent Eddie Mayo in the above-referenced matter under the Criminal Justice Act, | am
writing to request a 30-day adjournment of Mr. Mayo’s sentencing, which ts currently scheduled for
June 8, 2021 at 10:00 a.m, to a date after July 4, 2021. The government consents to this request.

Mr. Mayo wishes to be sentenced in this case in person. He received his first vaccination dose on
May 23, and his second dose is scheduled for June 20, 2021. Thus, he will be fully vaccinated on July 4,
2021. Because Mr. Mayo is vulnerable to COVID-19, we believe that allowing him time to be fully
vaccinated will ensure his safety at an in-person appearance for sentencing. The government has
informed me that it will be available for an in-person sentencing on a date of the Court’s choosing.

Respectfully submitted,

/s/
Zachary S. Taylor

cc: Mollie Bracewell, Esq.
Jarrod Schaeffer, Esq.
Assistant United States Attorneys (by ECF)

 

 
